June 29, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKEUCHI et al (U.S. Patent No. 9,975,458 B2).

    PNG
    media_image1.png
    320
    258
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    382
    277
    media_image2.png
    Greyscale

As for claims 1 and 11, TAKEUCHI et al teach a kinetic seat assembly in a vehicle comprising:
a primary seat cushion frame 4;
a secondary seat cushion frame 7 pivotally connected to the primary seat cushion frame 4;
a seat cushion tilt mechanism 40 coupling the secondary seat cushion frame to the primary seat cushion frame such that the secondary seat cushion frame is movable with respect to the primary seat cushion frame
a front pivot mechanism 9,10,11 coupling the secondary seat cushion frame 7 to the primary seat cushion frame 4 such that the secondary seat cushion frame 7 is movable with respect to the primary seat cushion frame 7.
As for Claims 7 and 17, TAKEUCHI et al teach that the seat cushion tilt mechanism couples a rear portion of the secondary seat cushion frame to the primary seat cushion frame at springs 40.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al (U.S. Patent No. 9,975,458 B2) in view of Katoh et al (U.S. Patent No. 10,239,421 B2).
TAKEUCHI et al teach the structure substantially as claimed but does not teach that the  front pivot mechanism 9,10,11 is a ball joint pivotally coupling the primary seat cushion frame to the secondary seat cushion frame.  
		
    PNG
    media_image3.png
    242
    225
    media_image3.png
    Greyscale

However, Katoh et al teach the concept of a similar vehicle seat that uses a front pivot 23 that is n the form of a ball joint pivotally coupling the primary seat cushion frame to the secondary seat cushion frame.  It would have been obvious and well within the level of ordinary skill in the art to modify the front pivot, as taught by TAKEUCHI et al, to include a ball joint, as taught by Katoh et al, since it would provide the front of the vehicle seat with more degrees of movemen.
As for claims 3 and 13, TAKEUCHI et al teach that the front pivot mechanism includes an adjustable damper 60 configured to dampen movement between the primary seat cushion frame and the secondary seat cushion frame in a kinetic seat vertical direction.

Claims 4-6, 8-10, 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/            Primary Examiner, Art Unit 3636